McMurray, Judge.
This is a case involving wrongful death. The plaintiff, as the widow of the deceased, sought damages against several tortfeasors, including the manufacturer and the lessor-distributor, for strict liability within the meaning of Code Ann. § 105-106 (Ga. L. 1968, pp. 1166, 1167) for alleged defects in the manufacturing, assembling, inspecting, packaging and constructing, as well as the failure to properly warn that cable clamps could be removed from a cable climber and the removal concealed by the plastic or rubber cable cover and that the cable climber was to be used only when the user had independent safety lines in use. She alleges wrongful death of the deceased was proximately caused by the removal of the cable clamps and the resulting fall of the cable climber.
After extensive discovery the court treated motions to dismiss the count as to strict liability as motions for judgment on the pleadings and held a claim in strict-liability under Code Ann. § 105-106, supra, is cognizable under the wrongful death statute based on the obligations and duties placed on a manufacturer, the same being grounded in tort. A certificate of immediate review was granted and the defendant Patent Scaffolding Company appeals. Held:
The question presented to this court, and the only *377question in the case sub judice, is whether or not a plaintiff may maintain an action in Georgia for wrongful death based upon strict liability. We do not attempt to decide whether or not the appellant-defendant comes under the meaning of the definition of "manufacturer” under Code Ann. § 105-106, supra, as this was not the issue before the court for consideration.
Argued November 3, 1976
Decided February 7, 1977
Rehearing denied February 24, 1977
Freeman & Hawkins, Joe C. Freeman, Jr., William Q. Bird, William O. Carter, for appellant.
Charles H. Hyatt, Shelfer, Shelfer & Eldridge, Frank M. Eldridge, Roy E. Stephens, Long, Weinberg, Ansley & Wheeler, John E. Talmadge, Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., Troutman, Sanders, Lockerman & Ashmore, Robert L. Pennington, Greene, Buckley, DeRieux & Jones, John D. Jones, for appellees.
This case is controlled as to the sole question presented by the decision in Ford Motor Co. v. Carter, 141 Ga. App. 371 and accordingly the judgment is affirmed.

Judgment affirmed.


Quillian, P. J., and Marshall, J., concur.